Citation Nr: 1545137	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of death pension benefits in the amount of $52,638.00.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

B. Elwood, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  He died in January 2007 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO in Cleveland, Ohio currently has jurisdiction over the appeal.

The appellant requested a Board hearing before a Veterans Law Judge at the RO by way of videoconference on her April 2014 substantive appeal (VA Form 9).  She was notified that her Board hearing had been scheduled for a date in March 2015 by way of letters dated in January and February 2015.  These letters were sent to her address of record and were not returned as undeliverable.  Copies of these letters were also sent to her representative.  The appellant failed to appear for the scheduled Board hearing.  To the Board's knowledge, she has offered no explanation as to why she failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the appellant's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was granted death pension benefits in October 2007, effective from February 1, 2007.  Her pension rate was computed based on a total family income of $0.00 and a September 2007 Social Security Administration (SSA) inquiry reflects that no SSA benefits were being paid to the appellant at that time.  However, a September 2013 SSA inquiry reveals that the appellant was in receipt of SSA disability benefits, that the disability onset date was in March 2006, and that monthly payments to the appellant began in January 2007.  Hence, the appellant's death pension benefits were terminated, effective from March 1, 2007.  This action resulted in the creation of a debt in the amount of $52,638.00 and the debt period was from March 1, 2007 through October 31, 2013.

The appellant reported in her February 2014 notice of disagreement that she did not begin receiving SSA benefits until February 2008.  In light of this statement and the conflicting information contained in the September 2007 and September 2013 SSA inquiries, it appears that there may have been a period after receipt of the appellant's claim for death pension benefits that she was not in receipt of any SSA benefits and that she may have subsequently received retroactive SSA benefits.  A remand is necessary to contact the SSA to obtain more detailed information as to the date on which the appellant was notified of the award of her SSA benefits and as to whether she received any retroactive benefits.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain records associated with any claim(s) for benefits, to specifically include information as to the date on which the appellant was first notified of her award of SSA benefits, the date on which she first began receiving SSA benefits, and whether she was ever awarded any retroactive benefits (to include the dates of any such retroactive period).

2.  After completion of the above development, if the full benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case.  After the appellant is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




